Citation Nr: 0206255	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  98-03 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 March 1944.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1997 rating determination of the RO.  The 
Board issued a decision in July 2000 denying service 
connection for the cause of the veteran's death, and the 
veteran's widow appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  The Court vacated and 
remanded the case to Board for consideration of a change 
in law made pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  

With respect to the claim for burial benefits, in its current 
status, the case returns to the Board following completion of 
development made pursuant to its remand of July 2000.  At 
that time, the Board noted that in a December 1997 statement, 
the appellant expressed disagreement with that decision.  No 
statement of the case (SOC) has been provided on that issue, 
so the appellant has not had an opportunity to perfect an 
appeal.  In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case.  The Board must remand that issue to the RO for 
that purpose.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  A statement of the case was issued pertaining to 
burial benefits in October 2000.  However, the veteran has 
not submitted a substantive appeal with respect to that 
issue.  As a consequence the issue on appeal is limited to 
that indicated on the title page of this decision.  See 
38 C.F.R. § 20.200 (2001).






FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran died in May 1997 of cardiac arrest during 
surgery due to or as a consequence of shock syndrome-
hypovolemic due to or as a consequence of a perforated 
intestine and bowel obstruction; hypoproteinemia was listed 
as another significant condition contributing to death but 
not resulting in the underlying cause.  

3.  At the time of the veteran's death, service connection 
was in effect for neuroasthenia and recurrent rheumatic 
fever-both of which were assigned a noncompensable rating.  

4.  The cause of the veteran's death is not shown to have 
been present until many years after the veteran's separation 
from service and is not shown by the preponderance of the 
evidence to have been proximately due to or the result of 
service-connected disability.  

5.  The veteran's service-connected disability, namely 
rheumatic fever, is not shown by the preponderance of the 
evidence to have contributed substantially and materially in 
the events causing death.  



CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by service connected disability and is not shown 
to have been proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310(a), 3.312 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.159 and 3.326(a)).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause death.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.312 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R §§ 3.102, 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  


The veteran died on May [redacted], 1997, at the age of seventy-six.  
On that day, the veteran was hospitalized for acute 
perforated viscous and possibly a stomach ulcer.  The 
veteran's abdomen was opened surgically.  Areas of stricture 
were found in the ileum and the jejunum.  The veteran went 
into atrial fibrillation, then asystole, and could not be 
resuscitated.  According to a certificate of death, the 
immediate cause of death was cardiac arrest during surgery 
due to "shock syndrome-hypovolemic" due to perforated 
intestine and bowel obstruction.  Hypoproteinemia was listed 
as a significant condition contributing to death but not 
resulting in the underlying cause of the veteran's death.  
The surgery was for a perforated bowel.  An autopsy was not 
performed.  

At the time of the veteran's death, service connection was in 
effect for rheumatic fever, recurrent, and neurasthenia.  
Both disabilities were rated at the noncompensable level.  

The veteran's service medical records make no reference to 
any of the conditions noted on the certificate of death.  
Instead, it has been argued that the veteran's service-
connected disability, namely rheumatic fever, contributed to 
the his death.  The veteran was treated for rheumatic fever 
on active duty, beginning in May 1943.  Progress notes show 
the veteran first noticed pains in his joints, particularly 
his legs, at age 15 but never required hospitalization.  He 
reported that over the years, his symptoms worsened.  The 
physical examination was within normal limits, except for 
swelling and complaints of pain in the fingers, neck knees 
and ankles.  Examination of the heart was normal, and the 
examiner noted that there were no trills or murmurs noted.  
X-ray examinations accomplished during service revealed 
normal heart size, and electrocardiograms were interpreted as 
being negative.  There was no indication of rheumatic 
involvement of his heart that had manifested clinically.  It 
was determined that the veteran had mild, recurrent rheumatic 
fever, of undetermined cause, affecting the ankles, knees, 
vertebra, and neck, with no cardiac involvement.  The veteran 
was recommended for discharge on account mild, recurrent 
rheumatic fever, hay fever, asthma and neurasthenia.

At a December 1944 VA examination, the examiner diagnosed 
rheumatic fever from history and noted that no cardiac 
disease was found.  An electrocardiogram was negative.  On x-
ray examination of the veteran's chest, it was noted that the 
veteran's transverse cardiac diameter was plus 6% of the 
predicted normal.  Again, at a July 1947 VA examination, no 
organic cardiac disease or residual evidence of rheumatic 
fever was found.  An electrocardiogram showed sinus 
bradycardia.

In November 1996 the veteran was hospitalized for acute 
abdominal pain.  The veteran underwent acute abdominal pain 
requiring an exploratory laparotomy and was found to have an 
ischemic small bowel with evidence of fibrous adhesions.  The 
bowel was resected.  The adhesions were lysed.  He required 
ventilatory support postoperatively.  The perioperative 
course was involved, with a drop in hemoglobin to 
approximately 9, confusion, and atrial fibrillation with 
rapid ventricular response.  On discharge, the veteran's 
diagnoses included bowel obstructions secondary to ischemic 
bowel, respiratory failure requiring ventilator support, 
atrial fibrillation with arteriosclerotic heart disease and 
compensated congestive heart failure, and atrial fibrillation 
with rapid ventricular response.

In a June 4, 1997 letter, Rudolph J. Rosenquist, M.D., stated 
that he had treated the veteran from June 1974 to September 
1994.  Dr. Rosenquist stated that, although there was a 
history of rheumatic fever in the veteran's past, there was 
no clinical evidence of rheumatic valvular heart disease or 
cardiac murmur.  Dr. Rosenquist noted that an August 30, 1993 
echocardiogram showed no evidence of valvular heart disease.  
Dr. Rosenquist noted that the veteran had difficulties with 
congestive heart failure on the basis of decreased left 
ventricular function and that the veteran had polycythemia 
vera.  Dr. Rosenquist stated that the veteran had congestive 
heart failure based on decreased left ventricular function 
that appeared secondary to ischemic changes causing severe 
diffuse hypokinesia, and also had polycythemia vera.  Dr. 
Rosenquist opined that despite a history of rheumatic fever 
in the veteran's past, the veteran had no evidence of 
rheumatic valvular heart disease; therefore, his death could 
not be related to the history of rheumatic fever.  

In a June 24, 1997 letter, Sergio L. Menendez, M.D., stated 
that he had treated the veteran during a hospitalization in 
late November 1996.  He stated that the veteran had a partial 
bowel resection as a result of an episode of congestive heart 
failure and septicemia.  He explained that the veteran had 
had a history of rheumatic fever as a young man and had been 
discharged as a result of his rheumatic myocarditis.  He 
added that the rheumatic fever went on to produce 
irreversible changes in the anatomy of the veteran's mitral 
valve and the function of his left ventricle that ultimately 
rendered him to have congestive heart failure over a period 
of many years despite adequate medical management.  Dr. 
Menendez stated further that, when he took care of the 
veteran, the veteran presented with an episode of congestive 
heart failure complicated with intestinal ischemia that, 
together with his hypercoagulable syndrome as a result of 
Waldenstrom's macroglobulinemia, produced an ischemic bowel, 
and he had to have extensive abdominal surgery with removal 
of a large segment of his large and small intestine.

At the appellant's request the veteran's clinical record was 
reviewed by an independent medical expert who was requested 
to answer the following two questions:  "Was the veteran's 
death related in any way, either directly or in a 
contributory manner, to his history of rheumatic fever in 
service?" and "What was etiology of the veteran's 
congestive heart disease, and specifically, was this 
condition in any way related to his history of rheumatic 
fever in service?"  

In response to the Board's March 2000 request for expert 
medical analysis of this claim, the IME-physician, Dr. M. A. 
Alpert, M.D., Professor of Medicine and Director, Division of 
Cardiology, University of South Alabama College of Medicine 
noted the facts of the veteran's case, indicating that the 
veteran developed a febrile illness associated with 
[arthralgias] and possibly arthritis at age 15, which was 
diagnosed as acute rheumatic fever.  Whether this affected 
his heart during the acute phase is not discernible from the 
information presented.  There is no information on how this 
diagnosis was made, how he was treated and whether he 
received rheumatic fever prophylaxis thereafter.  He 
apparently continued to have arthralgias among other 
complaints during his time in service.  In June of 1943 he 
was evaluated for these complaints, at which time he had no 
specific cardiac complaints.  His cardiovascular examination 
was normal.  An EKG performed during that evaluation was 
normal.  His erythrocyte sedimentation rate was 36 mm/hr at 
that time and was evaluated on multiple other occasions in 
June of 1943, finally decreasing to normal in July of 1943.  
His throat culture was positive for streptococcus viridans 
and beta-hemolytic streptococcus.  He was diagnosed as 
possibly having a recurrence of acute rheumatic fever.  There 
was no clinical evidence of cardiac involvement at that time.  
He received a medical evaluation again in October 1943, and 
was noted to have no cardiovascular complaints 
or abnormalities on the cardiac examination.  A chest x-ray 
performed in December 1944 showed mild cardiomegaly.  His EKG 
at that time was normal.  Clinical evaluation in December 
1944 showed no evidence of cardiovascular disease by history 
or examination.  He apparently underwent re-evaluation in 
May and June of 1947.  At that time he had no cardiac 
complaints and had a normal cardiovascular examination.  His 
EKG in May 1947 showed sinus bradycardia.  His chest X-ray in 
June 1947 was normal.  On separation from the service he was 
originally turned down for disability relating to recurrent 
rheumatic fever, but eventually he received partial 
disability for this condition.

Dr. Albert continued in his review of the facts in the 
veteran's case, noting that the next health-related entry was 
made in May 1993 for VA outpatient treatment.  At that time, 
the veteran complained of shortness of breath and pedal 
edema.  He was noted at that time to have polycythemia.  The 
veteran was thought to have congestive heart failure as he 
was treated with digoxin, Lasix and potassium chloride.  
During the next few visits his dosages were adjusted and 
captopril and Zaroxolyn were added.  He responded to these 
medications with a brisk diuresis and improvement in edema.  
By June of 1993, he was suspected of having polycythemia 
rubravera and also apparently underwent evaluation for 
peripheral arterial disease.  The results of such were 
unknown, however.  In September 1993, the veteran was noted 
to be in atrial fibrillation.  His progress note says that 
his left ventricular ejection fraction was 20%.  He had 
stopped taking his captopril and his dyspnea and edema had 
worsened, but improved somewhat with resumption of 
medication.  In February 1994, he was diagnosed for the first 
time with atherosclerotic heart disease, but it is not clear 
how this diagnosis was made.  Throughout 1994 he continued to 
complain of dyspnea and the doses of his medications were 
adjusted during various clinic visits.  

Turning to the private medical opinions of record, Dr. Albert 
noted that although there are no medical entries, Dr. 
Rosenquist states that he treated the veteran from 1974-1994 
and states categorically that there was no evidence of 
valvular heart disease except for aortic sclerosis and mild 
mitral insufficiency on the echocardiogram.  Neither of these 
would cause his cardiac deterioration.  In November 1996 the 
veteran developed a bowel obstruction (presumably for 
ischemic bowel) which Dr. Menendez attributes in part to 
congestive heart failure which he attributes to rheumatic 
mitral valve disease, and also to his hypercoagulable 
syndrome which is described as polycythemia by some and 
Waldenstrom's macroglobulinemia by others.  

Finally, it was noted that the veteran died on May [redacted], 1997, 
during surgery for bowel abnormalities.  The immediate cause 
of death was asystole evolving from atrial fibrillation which 
occurred in the milieu of hypotension and possible sepsis.


Based on these facts, Dr. Alpert offered the following expert 
opinion:

It is possible and is perhaps likely that 
the veteran had acute rheumatic fever at 
age 15, but not proven.  His episode in 
service is better documented and may have 
been triggered by a streptococcal throat 
infection.  The preponderance of evidence 
suggests that he did have acute rheumatic 
fever at age 15 years and a recurrence at 
age 22 years.

There is no evidence whatsoever dating 
from 1943 that this veteran had rheumatic 
valvular disease.  Valvulitis at the time 
of the initial episode cannot be excluded 
due to lack of records, but there was 
certainly no evidence of rheumatic 
valvular disease while in service, or 
from 1993 to his death and (per Dr. 
Rosenquist) from 1974-1994.  I can state 
unequivocally that his congestive heat 
(sic) failure did not arise from 
rheumatic valvular disease.

[The veteran] had a dilated and markedly 
hypocontractile left ventricle with 
associate congestive heart failure.  The 
most common causes of this are coronary 
artery disease, dilated cardiomyopathy 
(many causes) and severe mitral or aortic 
regurgitation.  As valvular heart disease 
has been eliminated, coronary artery 
disease and dilated cardiomyopathy remain 
as possibilities.

The patient complained of non-specific 
chest pain on occasion, but there was no 
evidence (according to his doctors) of 
coronary disease on EKG or the 
echocardiogram.  I suspect that coronary 
artery disease was diagnosed due to his 
age and the presence of peripheral 
arterial disease.  Perhaps more objective 
tests such as a stress test or cardiac 
catheterization were performed or perhaps 
his symptoms were classic for ischemic 
heart disease, but this is not documented 
in the record.  Thus, coronary artery 
disease remains a possible cause of his 
congestive heart failure, but was not 
proven to be the cause based on the 
records available to me.

Dilated cardiomyopathy is also a possible 
cause of congestive heart failure in the 
veteran.  His echocardiographic findings 
and clinical course during the 1990's are 
consistent with this diagnosis.  If the 
veteran had dilated cardiomyopathy, then 
what was the cause?  One possibility is 
that he developed rheumatic myocarditis 
during his initial event and over a 
period of years subsequently developed 
dilated cardiomyopathy from this insult.  
I think that this is unlikely for [two] 
reasons:  (1) at no time in service did 
he show consistent evidence of cardiac 
disease and (2) dilated cardiomyopathy 
typically progresses to terminal 
cardiorenal failure over a 5-15 year 
period.  Living with dilated 
cardiomyopathy for more than 60 years 
would be most unusual.

Based on this reasoning, it is possible 
that either coronary artery disease or 
dilated cardiomyopathy (developing later) 
caused congestive heart failure in the 
veteran.

I do agree that the presence of 
congestive heart failure coupled with his 
hypercoagulable state contributed to the 
bowel problems that necessitated surgery 
and that his terminal arrhythmia was more 
likely to occur in a diseased heart than 
a healthy one.  However, I find it only 
remotely possible that rheumatic heart 
disease early in life could have produced 
his cardiac problems later in life.

The record includes some medical evidence that the veteran 
died because of his service-connected rheumatic fever.  It 
also includes medical evidence that is not favorable to the 
appellant's claim.  Therefore, the evidence must be assessed, 
including an analysis of the credibility and probative value 
of the evidence, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions, but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Evidence in support of the appellant's claim consists of the 
June 1997 statement of Dr. Menendez.  Evidence not favorable 
to the appellant's claim includes the opinion of the IME, Dr. 
Alpert, and the opinion of Dr. Rosenquist.  The preponderance 
of the evidence is against the claim for service connection 
for cause of death because the medical evidence against the 
appellant's claim is more persuasive and of greater weight 
than the favorable medical evidence.

Dr. Alpert supported Dr. Menendez's assertion that the 
veteran's congestive heart failure contributed to the 
veteran's death; however, while Dr. Menendez opined that the 
veteran's rheumatic fever had changed the veteran's mitral 
valve and the function of his left ventricle, causing the 
veteran's congestive heart failure, Dr. Alpert opined that it 
was "only remotely possible" that rheumatic heart disease 
could have caused his cardiac problems later in life.  This 
opinion was based on a thorough review of the claims folder.  
Dr. Menendez appears to have based his opinion on a single 
episode of treating the veteran in November 1996 and the 
history provided to him during that episode.  Although Dr. 
Alpert never treated the veteran, his review of the records 
included those records from Dr. Menendez's experience with 
the veteran and partial records from and the opinion of 
Dr. Rosenquist, the veteran's treating physician from June 
1974 to September 1994.

Dr. Rosenquist's opinion supports that opinion of Dr. Alpert.  
Dr. Rosenquist stated that, because the veteran had no 
evidence of rheumatic valvular heart disease, his death could 
not have been related to his history of rheumatic fever.  Dr. 
Rosenquist based his opinion on his experience treating the 
veteran for over 20 years.

The Board finds the opinions of the Drs. Alpert and 
Rosenquist to have greater probative value to the underlying 
issue on appeal-service connection for the cause of death-
when compared to the June 1997 statement of Dr. Menendez.  
These opinions carry greater weight because they are based on 
greater familiarity with the veteran's medical history, Dr. 
Rosenquist because of his lengthy experience treating the 
veteran and Dr. Alpert because of his special 
knowledge/expertise in the matter at hand (heart disease) and 
his careful, thorough review of the veteran's service and 
post-service medical records.  Dr. Alpert's opinion in 
particular makes it clear that the opinion of Dr. Menendez is 
based on what appears to be a faulty medical presumption-
that is the presence of rheumatic fever and its association 
with the development of congestive heart failure later in his 
life.  First, Dr. Alpert stated that the medical evidence did 
not show that the veteran developed rheumatic valvular 
disease, and secondly, even assuming that he did, Dr. Alpert 
declared "unequivocally" that the veteran's congestive 
heart failure did not arise from rheumatic valvular disease.  
Thus, while Dr. Alpert did not dispute the possibility that 
the veteran's congestive heart failure may have contributed 
to his demise along with complications caused by his other 
medical problems, he stated that it was "only remotely 
possible" that rheumatic heart disease early in life could 
have produced his cardiac problems later in life.  With the 
findings and opinions of the IME for consideration, viewed in 
light of the whole evidentiary record which was reviewed and 
correctly reported by Dr. Alpert, the Board's finds little 
probative value in Dr. Menendez's opinion for purposes of 
this claim.  It appears that this physician assumed that the 
veteran had rheumatic valvular disease that caused 
irreversible damage to his heart.  The opinions of 
Drs. Alpert and Rosenquist, however, dispute this assumption 
and based on an extensive personal knowledge of the veteran's 
medical history (Dr. Rosenquist) and a review of the medical 
record by an expert (Dr. Alpert), neither physician found 
that the veteran had rheumatic valvular disease.  The 
preponderance of the evidence, as a consequence, does not 
establish that the veteran's service-connected rheumatic 
fever caused or contributed to the onset of the conditions 
which caused his death.  In view thereof, the Board concludes 
that the appellant is not entitled to service connection for 
the cause of the veteran's death.  38 C.F.R. § 3.312.   

Accordingly, the preponderance of the evidence found 
probative to the issue weighs against a grant of the benefits 
sought; the benefit of the doubt is for application 
only where the evidence of record is found to be relatively 
evenly balanced.  38 U.S.C.A. § 5107(b) (West 1991); Alemany 
v. Brown, 9 Vet. App. 518 (1996).

As noted above, during the pendency of the veteran's appeal, 
the VCAA was enacted, as Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  This new statute amended and clarified 
VA's duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claims 
before the Board.  Accordingly, the Board must assess whether 
the development of the appellant's claim and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.  In addition, on August 29, 2001, the Agency 
promulgated regulations to implement the statutory 
provisions.  66 Fed. Reg. 45260 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326).  

After a review of the claims folder (c-file) in the context 
of the new law and regulations, I find that VA has made 
reasonable efforts to help the claimant obtain evidence 
necessary to substantiate her claim.  In particular, I note 
that VA has obtained records of treatment in connection with 
the appellant's claim.  Indeed, the May 1999 remand reflects 
VA effort to obtain records of treatment from private 
sources.  And those records have been associated with the 
other evidence in the veteran's claims folder.  But aside 
from that, the Board obtained an IME opinion in order to 
resolve the complex medical issue presented in this case.  

The appellant has been given the proper notices concerning 
how to prevail in her case.  For example, the statement of 
the case and the supplemental statements of the case provided 
her with a list of the evidence considered, the statement of 
facts, law and regulations and reasons and bases for the 
denial of benefits.  

The appellant has been provided numerous opportunities to 
provide additional evidence.  For example, the May 1999 Board 
remand advised the appellant of her right to submit 
additional evidence.  Furthermore, in a November 1999 letter 
from the RO and April 2002 letter from the Board, the 
appellant was advised that she could submit additional 
evidence within a 90-day period from the date of each letter.  
She has not indicated that there exists any additional 
records not already on file in the claims folder.  Therefore, 
in light of this, the Board finds that the notification and 
duty-to-assist provisions mandated by the VCAA of 2000 
have been satisfied in this case.  38 U.S.C.A. §§ 5000, 5102, 
5103, 5103A, 5107 (West 1999 & Supp. 2001); 
38 C.F.R. § 3.159; 66 Fed. Reg. 45620-45632 (Aug. 29, 2001). 


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.




		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 

